 
Exhibit 10.1

 
STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE






by and among




EQUITY VENTURES GROUP, INC.


a Florida Corporation


and


GHG TRADING PLATFORMS, INC.


a Nevada Corporation


and




The Shareholders of GHG Trading Platforms, Inc.
















effective as of March 25, 2009


 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE


THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this
25th day of March, 2009 (the “Agreement”), by and among Equity Ventures Group,
Inc. (“EVG”), a Florida corporation with its principle places of business at
1314 E. Las Olas Blvd., Ste 1030, Fort Lauderdale, FL 33301; GHG Trading
Platforms, Inc., a Nevada corporation (“GHG”) with its principal executive
offices at 930 Sahara Ave., #679, Las Vegas, NV 89917, and the shareholders of
GHG named on the Annex 1 of this Agreement (individually, a “GHG Stockholder”,
and collectively, the “GHG Stockholders”).
 
Premises


WHEREAS, EVG is a reporting company under Section 12(g) of the Securities and
Exchange Act of 1934, organized under the laws of the State of Florida with no
significant operations, while GHG is a private, non-reporting company
incorporated under the laws of Nevada;


WHEREAS, EVG desires to acquire from the GHG Shareholders, and the GHG
Shareholders desire to sell to EVG, 100% of the outstanding shares of GHG in
exchange for the issuance by EVG of an aggregate number of shares equal to 90%
of the post-transaction shares of EVG common stock (the “Common Stock”) to the
GHG Shareholders on the terms and conditions set forth herein (the “Share
Exchange”).
 
WHEREAS, after giving effect to the Share Exchange, GHG shall become a wholly
owned subsidiary of EVG;


WHEREAS, the boards of directors of GHG and EVG have determined, subject to the
terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively.  This Agreement is being entered into for the
purpose of setting forth the terms and conditions of the proposed acquisition.
 
Agreement


NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
GHG TRADING PLATFORMS, INC.


As an inducement to and to obtain the reliance of EVG, GHG represents and
warrants as of the date hereof and reaffirms on the Closing Date as follows:
 
 
 
2

--------------------------------------------------------------------------------

 

 
Section 1.1    Organization.   GHG is a corporation duly organized, validly
existing, and in good standing under the State of Nevada and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of GHG's articles of incorporation or bylaws.  GHG has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, its bylaws or otherwise to authorize the execution and
delivery of this Agreement.


Section 1.2     Capitalization.   The authorized capitalization of GHG consists
of 50,000,000 Common Shares, $.001 par value per share and 0 Preferred
Shares.  As of the date hereof, GHG shall have 8,099,750 shares of common stock
outstanding.


All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person.  GHG has no securities, warrants or options authorized or issued.


Section 1.3     Subsidiaries.   GHG has no subsidiaries.


Section 1.4             Financial Statements.


(a)  
On the Closing Date, GHG shall include in the Schedules the audited balance
sheets of GHG as of December 31, 2008 and 2007 and the related audited
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended December 31, 2008 and 2007 together with the notes to such
statements and the opinion of an independent certified public accountant.



(b)  
All such financial statements shall have been prepared in accordance with
generally accepted accounting principles (“GAAP”) consistently applied
throughout the periods involved. The GHG balance sheets are true and accurate
and present fairly as of their respective dates the financial condition of
GHG.  As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, GHG had no liabilities or obligations
(absolute or contingent) which should be reflected in the balance sheets or the
notes thereto prepared in accordance with GAAP, and all assets reflected therein
are properly reported and present fairly the value of the assets of GHG, in
accordance with GAAP. The statements of operations, stockholders’ equity and
cash flows reflect fairly the information required to be set forth therein by
generally accepted accounting principles.

 
 
 
3

--------------------------------------------------------------------------------

 

 
Section 1.5              Tax Matters: Books and Records.


 
(a)  The books and records, financial and others, of GHG are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and



 
(b)  GHG has no liabilities with respect to the payment of any country, federal,
state, county, or local taxes (including any deficiencies, interest or
penalties).



 
(c)   GHG shall remain responsible for all debts incurred by GHG prior to the
date of closing.



Section 1.6              Litigation and Proceedings.   There are no actions,
suits, proceedings or investigations pending or threatened by or against or
affecting GHG or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of GHG.  GHG is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.7              Material Contract Defaults.     GHG is not in default
in any material respect under the terms of any outstanding contract, agreement,
lease or other commitment which is material to the business, operations,
properties, assets or condition of GHG, and there is no event of default in any
material respect under any such contract, agreement, lease or other commitment
in respect of which GHG has not taken adequate steps to prevent such a default
from occurring.


            Section 1.8         Information.    The information concerning GHG
as set forth in this Agreement and in the attached Schedules is complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made in light of the circumstances under which they were made, not misleading.


            Section 1.9          Title and Related Matters.  GHG has good and
marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interest in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  GHG owns free and clear of any liens, claims, encumbrances,
royalty interests or other restrictions or limitations of any nature whatsoever
and all procedures, techniques, marketing plans, business plans, methods of
management or other information utilized in connection with GHG business.   No
third party has any right to, and GHG has not received any notice of
infringement of or conflict with asserted rights of other with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly on in the
aggregate, if the subject of an unfavorable decision ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of GHG or any material portion of its properties, assets or
rights.


            Section 1.10       Compliance With Laws and Regulations.    To the
best of GHG’s knowledge and belief, GHG has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
GHG or would not result in GHG incurring material liability.
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
            Section 1.11               Insurance.      All of the insurable
properties of GHG are insured for GHG‘s benefit under valid and enforceable
policy or policies containing substantially equivalent coverage and will be
outstanding and in full force at the Closing Date.


            Section 1.12               Approval of Agreement.    On the Closing
Date, the board of directors and majority shareholders of GHG shall have
authorized the execution and delivery of the Agreement by and have approved the
transactions contemplated hereby.


            Section 1.13               Material Transactions or
Affiliations.    Except as set forth in Exhibit B, as attached hereto. There are
no material contracts or agreements of arrangement between GHG and any person,
who was at the time of such contract, agreement or arrangement an officer,
director or person owning of record, or known to beneficially own ten percent
(10%) or more of the issued and outstanding Common Shares of GHG and which is to
be performed in whole or in part after the date hereof.  GHG has no commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into material transactions with any such affiliated person.


Section 1.14           No Conflict With Other Instruments.   The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which GHG is a
party or to which any of its properties or operations are subject.


Section 1.15           Governmental Authorizations.  GHG has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
GHG of this Agreement and the consummation of the transactions contemplated
hereby.


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
EQUITY VENTURES GROUP, INC.


As an inducement to, and to obtain the reliance of GHG, EVG represents and
warrants as of the date hereof and reaffirms on the Closing Date as follows:


Section 2.1              Organization.  EVG is a corporation duly organized,
validly existing and in good standing under the laws of Florida and has the
corporate power and is duly authorized, qualified, franchised and licensed under
all applicable laws, regulations, ordinances and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign entity in the country or states in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  Included in the Attached Schedules (as hereinafter
defined) are complete and correct copies of the articles of incorporation,
bylaws and amendments thereto as in effect on the date hereof.  The execution
and delivery of this Agreement does not and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of EVG's certificate of incorporation or bylaws.  EVG has
full power, authority and legal right and has taken all action required by law,
its articles of incorporation, bylaws or otherwise to authorize the execution
and delivery of this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 

 
Section 2.2              Capitalization.   The authorized Capitalization of EVG
consists of 100,000,000 Common Shares, $0.001 par value per share and 10,000,000
Preferred Shares, par value $0.001.  As of the date hereof there are 974,000
common shares outstanding.  As of the Closing Date there will be 809,000 shares
outstanding.


All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person.  EVG has no other securities, warrants or options authorized or
issued.


Section 2.3              Subsidiaries.   EVG has no subsidiaries.


Section 2.4              Financial Statements.
 
EVG has delivered to GHG and the GHG Shareholders its audited financial
statements for the year ended December 31, 2008 (the “EVG Financial
Statements”).  The EVG Financial Statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods indicated.  The EVG Financial Statements fairly present
in all material respects the financial condition and operating results of EVG,
as of the dates, and for the periods, indicated therein.  EVG does not have any
material liabilities or obligations, contingent or otherwise, other than
(a) liabilities incurred in the ordinary course of business subsequent to
December 31, 2008, and (b) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in the EVG Financial Statements, which, in
both cases, individually and in the aggregate, would not be reasonably expected
to result in a Material Adverse Effect.


Section 2.5              Tax Matters; Books & Records


 
(a)  The books and records, financial and others, of EVG are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and



 
(b)  EVG has no liabilities with respect to the payment of any country, federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties).



 
(c)  EVG shall remain responsible for all debts incurred prior to the closing.



Section 2.6              Information.   The information concerning EVG as set
forth in this Agreement and in the attached Schedules is complete and accurate
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made, in
light of the circumstances under which they were made, not misleading.
 
 
 
6

--------------------------------------------------------------------------------

 

 
Section 2.7             Title and Related Matters.   EVG has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interests in properties and assets, real and personal (collectively,
the "Assets") free and clear of all liens, pledges, charges or
encumbrances.  Except as set forth in the Schedules attached hereto, EVG owns
free and clear of any liens, claims, encumbrances, royalty interests or other
restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with EVG's business.  Except as set forth in
the attached Schedules, no third party has any right to, and EVG has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of EVG or any material portion of its
properties, assets or rights.


Section 2.8             Litigation and Proceedings.   There are no actions,
suits or proceedings pending or threatened by or against or affecting EVG, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign or before any arbitrator of any kind that
would have a material adverse effect on the business, operations, financial
condition, income or business prospects of EVG.  EVG does not have any knowledge
of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality.


Section 2.9              Contracts.   On the Closing Date:


(a)                There are no material contracts, agreements, franchises,
license agreements, or other commitments to which EVG is a party or by which it
or any of its properties are bound;


(b)                EVG is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award which materially and
adversely affects, or in the future may (as far as EVG can now foresee)
materially and adversely affect, the business, operations, properties, assets or
conditions of EVG; and


(c)        EVG is not a party to any material oral or written:  (i) contract for
the employment of any officer or employee;  (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension, benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money;  (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties of
obligations, which, in the aggregate exceeds $1,000;  (v)  consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate;  (vi)  collective bargaining agreement;
(vii) contract, agreement, or other commitment involving payments by it for more
than $10,000 in the aggregate.
 
 
 
7

--------------------------------------------------------------------------------

 

 
Section 2.10           No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which EVG is a
party or to which any of its properties or operations are subject.


Section 2.11           Material Contract Defaults.   To the best of EVG's
knowledge and belief, it is not in default in any material respect under the
terms of any outstanding contract, agreement, lease or other commitment which is
material to the business, operations, properties, assets or condition of EVG,
and there is no event of default in any material respect under any such
contract, agreement, lease or other commitment in respect of which EVG has not
taken adequate steps to prevent such a default from occurring.


Section 2.12           Governmental Authorizations.   To the best of EVG’s
knowledge, EVG has all licenses, franchises, permits and other governmental
authorizations that are legally required to enable it to conduct its business
operations in all material respects as conducted on the date hereof.  Except for
compliance with federal and state securities or corporation laws, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by EVG of the transactions contemplated hereby.


Section 2.13           Compliance With Laws and Regulations.  To the best of
EVG's knowledge and belief, EVG has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
EVG or would not result in EVG's incurring any material liability.


Section 2.14           Insurance.  All of the insurable properties of EVG are
insured for EVG‘s benefit under valid and enforceable policy or policies
containing substantially equivalent coverage and will be outstanding and in full
force at the Closing Date.


Section 2.15           Approval of Agreement.   On the Closing Date, the
directors of EVG shall have authorized the execution and delivery of the
Agreement and have approved the transactions contemplated hereby.


Section 2.16           Material Transactions or Affiliations.    As of the
Closing Date, there will exist no material contract, agreement or arrangement
between EVG and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by EVG to
own beneficially, ten percent (10%) or more of the issued and outstanding Common
Shares of EVG and which is to be performed in whole or in part after the date
hereof except with regard to an agreement with the EVG shareholders providing
for the distribution of cash to provide for payment of federal and state taxes
on Subchapter S income.  EVG has no commitment, whether written or oral, to lend
any funds to, borrow any money from or enter into any other material
transactions with, any such affiliated person.
 
 
 
8

--------------------------------------------------------------------------------

 

 
Section 2.17           SEC Filings; Financial Statements. 


(a)  
EVG has made available to GHG a correct and complete copy, or there has been
available on EDGAR, copies of each report, registration statement and definitive
proxy statement filed by EVG with the SEC for the 36 months prior to the date of
this Agreement (the “EVG SEC Reports”), which, to EVG’s knowledge, are all the
forms, reports and documents filed by EVG with the SEC for the 36 months prior
to the date of this Agreement. As of their respective dates, to EVG’s knowledge,
the EVG SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such EVG SEC Reports, and (ii) did not at the time they were filed
(and if amended or superseded by a filing prior to the date of this Agreement
then on the date of such filing and as so amended or superseded) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.



(b)  
To EVG’s knowledge, each set of financial statements (including, in each case,
any related notes thereto) contained in the EVG SEC Reports comply as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved and each fairly presents in all
material respects the financial position of EVG at the respective dates thereof
and the results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements were or are subject to
normal adjustments which were not or are not expected to have a Material Adverse
Effect on EVG.

 
Section 2.18           Exchange Act Compliance.
  EVG is in compliance with, and current in, all of the reporting, filing and
other requirements under the Exchange Act, the shares of EVG Common Stock have
been registered under Section 12(g) of the Exchange Act, and EVG is in
compliance with all of the requirements under, and imposed by, Section 12(g) of
the Exchange Act, except where a failure to so comply is not reasonably likely
to have a Material Adverse Effect on EVG.




ARTICLE III
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1             Share Exchange/Delivery of EVG Securities.    On the
Closing Date, the GHG Shareholders shall deliver to EVG (i) certificates or
other documents evidencing all of the issued and outstanding GHG Common Shares,
duly endorsed in blank or with executed power attached thereto in transferable
form.  On the Closing Date, all previously issued and outstanding Common Shares
of GHG shall be transferred to EVG, so that GHG shall become a wholly owned
subsidiary of EVG.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
Section 3.2             Issuance of EVG Common Shares.  In exchange for EVG
acquiring all of the GHG Common Shares tendered pursuant to Section 3.1, EVG
shall retain 809,000 shares and issue to the GHG shareholders an aggregate
number of shares equal to the number of total shares issued and outstanding in
the company at the time of closing. Said shares will be listed on Schedule A to
be attached at closing.  Such shares are restricted in accordance with Rule 144
of the 1933 Securities Act.


Section 3.3             Additional Consideration.     GHG shall make a
non-refundable payment of $5,000 by wire transfer to EVG pursuant to the wire
instructions attached hereto as Schedule B.  In addition, GHG shall make an
additional non-refundable deposit payment of $15,000 by wire transfer to EVG
within three (3) days of available funds, such time as it has raised at least
such amount in it private placement offering.  In addition, GHG agrees to pay
all costs associated with the filing of EVG’s March 31, 2009 10q with the
SEC.  Such fees shall include accounting, legal, edgar and other costs
associated with the filing.


Section 3.4             Events Prior to Closing.  Upon execution hereof or as
soon thereafter as practical, management of GHG and EVG shall execute,
acknowledge and deliver (or shall cause to be executed, acknowledged and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions rulings or other instruments required by this Agreement
to be so delivered, together with such other items as may be reasonably
requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby, subject only to the
conditions to Closing referenced herein below.


Section 3.5             Closing.   The closing ("Closing") of the transactions
contemplated by this Agreement shall be immediately upon completion of the
updated audited and reviewed financial statements of GHG. Such financial
statements must be completed within ten (10) weeks of the execution of this
Agreement.


Section 3.6             Termination.


 
(a) This Agreement may be terminated by the board of directors or majority
interest of Shareholders of either GHG or EVG, respectively, at any time prior
to the Closing Date if:



 
(i)  there shall be any action or proceeding before any court or any
governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or



 
(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.



 
(iii) failure of GHG to deliver the updated financial statements in a timely
manner in accordance with Section 3.5 and 5.4 of this Agreement.

 
 
 
 
10

--------------------------------------------------------------------------------

 

 
 
(iv)  failure of GHg to deliver the additional $15,000 non-refundable deposit in
a timely manner as set forth in Section 3.3 of this Agreement.



In the event of termination pursuant to this paragraph (a) of this Section 3.6,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.


 
(b) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of GHG if EVG shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of EVG contained herein
shall be inaccurate in any material respect, which noncompliance or inaccuracy
is not cured after 20 days written notice thereof is given to EVG.  If this
Agreement is terminated pursuant to this paragraph (b) of this Section 3.6, this
Agreement shall be of no further force or effect and no obligation, right or
liability shall arise hereunder.



 
(c) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of EVG if GHG shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of GHG contained herein
shall be inaccurate in any material respect, which noncompliance or inaccuracy
is not cured after 20 days written notice thereof is given to GHG.  If this
Agreement is terminated pursuant to this paragraph (c) of this Section 3.6, this
Agreement shall be of no further force or effect and no obligation, right or
liability shall arise hereunder.



In the event of termination pursuant to paragraph (b) and (c) of this Section
3.6, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.


Section 3.7             Officers and Directors of EVG. On the Closing Date,
Colette Kim shall resign as sole officer and director of EVG, and Alex Lemus,
and other appointees to be determined, shall be appointed as officers and
directors of EVG.


ARTICLE IV
SPECIAL COVENANTS


Section 4.1             Access to Properties and Records.     Prior to closing,
GHG and EVG will each afford to the officers and authorized representatives of
the other full access to the properties, books and records of each other, in
order that each may have full opportunity to make such reasonable investigation
as it shall desire to make of the affairs of the other and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of each other, as the other shall from time to
time reasonably request.
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
Section 4.2             Registration Rights of EVG Shareholders.  The shares of
common stock held by the EVG shareholders prior to the Closing Date shall be
registered on a Form S-1 (or any other applicable form) (the “Registration
Statement”) to be filed with the Securities and Exchange Commission (the “SEC”)
within ninety (90) days following the Closing Date.  The stockholders of EVG
prior to the date of this Agreement and their respective heirs, administrators,
personal representatives, successors and assigns, are intended third party
beneficiaries of the provisions set forth herein.  The covenants set forth in
this Section 4.2 shall survive the Closing and the consummation of the
transactions herein contemplated.


Section 4.3             Special Covenants and Representations Regarding the GHG
Common Shares to be Issued in the Exchange.  The consummation of this Agreement,
including the issuance of the GHG Common Shares to the Shareholders of EVG as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act, and applicable state statutes.  Such transaction shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the EVG Shareholders acquire such securities.


Section 4.4             Third Party Consents.   GHG and EVG agree to cooperate
with each other in order to obtain any required third party consents to this
Agreement and the transactions herein contemplated.


Section 4.5             Actions Prior and Subsequent to Closing.


(a) From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, GHG and EVG will each use its best
efforts to:


(i)  
maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty;

(ii)  
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;

(iii)  
perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;



(b) From and after the date of this Agreement until the Closing Date, GHG will
not, without the prior consent of EVG:


(i)  
except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

(ii)  
declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

(iii)  
enter into or amend any employment, severance or agreements or arrangements with
any directors or officers;

(iv)  
grant, confer or award any options, warrants, conversion rights or other rights
not existing on the date hereof to acquire any Common Shares; or

(v)  
purchase or redeem any Common Shares.

 
 
 
12

--------------------------------------------------------------------------------

 
 

 
Section 4.6                 Indemnification.


 
(a)  GHG hereby agrees to indemnify EVG, each of the officers, agents and
directors and current shareholders of EVG as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and



 
(b)  EVG hereby agrees to indemnify GHG, each of the officers, agents, directors
and current shareholders of GHG as of the Closing Date against any loss,
liability, claim, damage or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made in this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.



ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF EVG


The obligations of EVG under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 5.1             Accuracy of Representations.  The representations and
warranties made by GHG in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at the Closing Date (except for changes therein
permitted by this Agreement), and GHG shall have performed or compiled with all
covenants and conditions required by this Agreement to be performed or complied
with by GHG prior to or at the Closing.  EVG shall be furnished with a
certificate, signed by a duly authorized officer of GHG and dated the Closing
Date, to the foregoing effect.


Section 5.2             Approvals.  The Board of Directors and majority
shareholders of GHG shall have approved this Agreement and the transactions
contemplated herein.


Section 5.3             Officer's Certificate.   EVG shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
officer of GHG to the effect that:  (a)  the representations and warranties of
GHG set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date;  (b)  GHG has performed all covenants,
satisfied all conditions, and complied with all other terms and provisions of
this Agreement to be performed, satisfied or complied with by it as of the
Effective Date;  (c)  since such date and other than as previously disclosed to
EVG, GHG has not entered into any material transaction other than transactions
which are usual and  in the ordinary course if its business; and  (d) no
litigation, proceeding, investigation or inquiry is pending or, to the best
knowledge of GHG, threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement or,
to the extent not disclosed in the GHG Schedules, by or against GHG which might
result in any material adverse change in any of the assets, properties, business
or operations of GHG.
 
 
13

--------------------------------------------------------------------------------

 
 
 

 
Section 5.4             Delivery of Audit Report and Financial Statements.  At
the Closing, GHG shall have completed and delivered the audit of its financial
statements for the years ended December 31, 2008 and 2007 and shall have
received an audit report from an independent audit firm that is registered with
the Public Company Accounting Oversight Board relating to the fiscal years ended
December 31, 2008 and 2007.  In addition, GHG shall have and delivered the
review of its financial statements for the three months ended March 31, 2009.
The form and substance of the financial statements shall be prepared in
accordance with U.S. generally accepted accounting principles, SEC rules and
regulations. Such financial statements must be delivered within ten (10) weeks
of the execution of this Agreement.


Section 5.5             No Material Adverse Change.   Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may use or create any material
adverse change in the financial condition, business or operations of GHG.


Section 5.6             Other Items.   EVG shall have received such further
documents, certificates or instruments relating to the transactions contemplated
hereby as EVG may reasonably request.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF GHG


The obligations of GHG under this Agreement are subject to the satisfaction, at
or before the Closing Date (unless otherwise indicated herein), of the following
conditions:


Section 6.1             Accuracy of Representations.   The representations and
warranties made by EVG in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and EVG shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by EVG prior to or at the Closing.  GHG shall have been furnished
with a certificate, signed by a duly authorized executive officer of EVG and
dated the Closing Date, to the foregoing effect.


Section 6.2             Director Approval.   The Board of Directors of EVG shall
have approved this Agreement and the transactions contemplated herein.


Section 6.3             Officer's Certificate.   GHG shall be furnished with a
certificate dated the Closing date and signed by a duly authorized officer of
EVG to the effect that:  (a) the representations and warranties of EVG set forth
in the Agreement and in all Exhibits, Schedules and other documents furnished in
connection herewith are in all material respects true and correct as if made on
the Effective Date; and (b) EVG had performed all covenants, satisfied all
conditions, and complied with all other terms and provisions of the Agreement to
be performed, satisfied or complied with by it as of the Effective Date.
 
 
 
14

--------------------------------------------------------------------------------

 
 

 
Section 6.4             No Material Adverse Change.   Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of EVG.


ARTICLE VII
MISCELLANEOUS


Section 7.1             Brokers and Finders.    Each party hereto hereby
represents and warrants that it is under no obligation, express or implied, to
pay certain finders in connection with the bringing of the parties together in
the negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.2             Law, Forum and Jurisdiction.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
United States of America.


Section 7.3             Notices.  Any notices or other communications required
or permitted hereunder shall be sufficiently given if personally delivered to it
or sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:


If to GHG:                                930 Sahara Ave., #679
                                  Las Vegas, NV 89917
                                 Attn:  Mr. Alex Lemus


If to EVG:                                1314 E. Las Olas Blvd., Ste 1030
                 Fort Lauderdale, FL 33301
                 Attn: President


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or
telegraphed.
 
 
15

--------------------------------------------------------------------------------

 
 

 
Section 7.4             Attorneys' Fees.     In the event that any party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the breaching party or parties shall
reimburse the non-breaching party or parties for all costs, including reasonable
attorneys' fees, incurred in connection therewith and in enforcing or collecting
any judgment rendered therein.


Section 7.5             Confidentiality.  Each party hereto agrees with the
other party that, unless and until the transactions contemplated by this
Agreement have been consummated, they and their representatives will hold in
strict confidence all data and information obtained with respect to another
party or any subsidiary thereof from any representative, officer, director or
employee, or from any books or records or from personal inspection, of such
other party, and shall not use such data or information or disclose the same to
others, except:  (i)  to the extent such data is a matter of public knowledge or
is required by law to be published; and (ii)  to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.


Section 7.6             Schedules; Knowledge.  Each party is presumed to have
full knowledge of all information set forth in the other party's schedules
delivered pursuant to this Agreement.


Section 7.7             Third Party Beneficiaries.  This contract is solely
between GHG and EVG and except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


Section 7.8             Entire Agreement.   This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  This
Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof.  There are no other courses of dealing,
understanding, agreements, representations or warranties, written or oral,
except as set forth herein.  This Agreement may not be amended or modified,
except by a written agreement signed by all parties hereto.




Section 7.9             Counterparts.   This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.


Section 7.10           Amendment or Waiver.    Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


Section 7.11           Expenses.  Each party herein shall bear all of their
respective cost s and expenses incurred in connection with the negotiation of
this Agreement and in the consummation of the transactions provided for herein
and the preparation thereof.
 
 
 
16

--------------------------------------------------------------------------------

 

 
Section 7.12           Headings; Context.    The headings of the sections and
paragraphs contained in this Agreement are for convenience of reference only and
do not form a part hereof and in no way modify, interpret or construe the
meaning of this Agreement.


Section 7.13           Benefit.   This Agreement shall be binding upon and shall
inure only to the benefit of the parties hereto, and their permitted assigns
hereunder.  This Agreement shall not be assigned by any party without the prior
written consent of the other party.


Section 7.14           Public Announcements.   Except as may be required by law,
neither party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto, except as required by law.


Section 7.15           Severability.  In the event that any particular provision
or provisions of this Agreement or the other agreements contained herein shall
for any reason hereafter be determined to be unenforceable, or in violation of
any law, governmental order or regulation, such unenforceability or violation
shall not affect the remaining provisions of such agreements, which shall
continue in full force and effect and be binding upon the respective parties
hereto.


Section 7.16           Failure of Conditions; Termination.     In the event of
any of the conditions specified in this Agreement shall not be fulfilled on or
before the Closing Date, either of the parties have the right either to proceed
or, upon prompt written notice to the other, to terminate and rescind this
Agreement.  In such event, the party that has failed to fulfill the conditions
specified in this Agreement will liable for the other parties legal fees.  The
election to proceed shall not affect the right of such electing party reasonably
to require the other party to continue to use its efforts to fulfill the unmet
conditions.


Section 7.17           No Strict Construction.    The language of this Agreement
shall be construed as a whole, according to its fair meaning and intendment, and
not strictly for or against either party hereto, regardless of who drafted or
was principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 7.18           Execution Knowing and Voluntary.  In executing this
Agreement, the parties severally acknowledge and represent that each: (a) has
fully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.


Section 7.19           Amendment.   At any time after the Closing Date, this
Agreement may be amended by a writing signed by both parties, with respect to
any of the terms contained herein, and any term or condition of this Agreement
may be waived or the time for performance hereof may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.
 

 
 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.



 ATTEST:  
EQUITY VENTURES GROUP, INC.
         
By:  /s/ Collette Kim
   
Collette Kim
   
President
      ATTEST:  
GHG TRADING PLATFORMS, INC.
         
By:  /s/ Alex Lemus
   
Alex Lemus
   
President
            ATTEST:  
SHAREHOLDERS OF GHG TRADING PLATFORMS, INC.
         
 
               
 
               
 
               
 
         
 

 
 
 
 
18

--------------------------------------------------------------------------------

 
 

Annex 1


Exchange Shares to Be Issued

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19
 
 